internal_revenue_service department of the treasury uniform issue list no washington dc contact person telephone number - ep ra t4 n reference to a date dec legend company m trust x plan y stock a stock b stock c i dear this is in response to a ruling_request dated date submitted by your authorized representative was supplemented by letter dated august concerns the consequences for an employee_stock_ownership_plan esop under internal_revenue_code a a proposed transaction code sec_409 the request this request of and in support of your ruling_request your authorized representative has presented the following facts company m maintains plan y for the benefit of its employees and was formed as a merger of two previously existing plans plan y became effective january result of consists of two components a k component that represents a continuation of the previously existing 401_k_plan and an employee_stock_ownership_plan esop component that represents a continuation of merger of the 401_k_plan and the esop plan separate trusts had been established for the two plans the two plans the two trusts were restated in trust trust x the previously existing esop a single master a result of the merger of prior to the plan y as to a bss page company m has several classes of equity securities only stock a b and c are involved in the ruling none of which are readily tradeable on an established outstanding request market as that term is used in sec_409 transferable only to permitted transferees and any attempt to transfer stock a to a party other than a permitted transferee gives rise to a series of options by the other stock holders or company m to purchase such stock stock a is freely stock b may only be owned by employees of company m or an company m may exchange shares of stock b for shares of employee_stock_ownership_plan sponsored by company m in exchange for currently of stock b may be issued only i outstanding shares of stock a or in exchange for those treasury shares of stock a that were purchased by company a outstanding_stock a concurrently sells to an esop the shares of stock b issued in the exchange ina letter_ruling issued to company m on date constituted employer_securities within the meaning of sec_409 the internal_revenue_service concluded that stock b as long as the exchanging holder new shares ii in company m matching_contributions made pursuant to the terms of the plan are made with shares of stock b that are released from the loan suspense_account as the esop repays it current outstanding loan with the contributions made by company m y and the dividends_paid on shares of stock b held by trust x stock b shares so released which remain after the allocation of matching_contributions are allocated to the accounts of all participants in the esop pro_rata according to compensation distributions from the esop may be made only in cash and participants in the esop do not have a right to demand distribution of benefits in the form of stock b described letter_ruling the service determined that this distribution provision was consistent with sec_409 in the above to plan all of the outstanding shares of stock b are held by plan y company m wishes to increase the stock ownership of plan x order to accomplish this goal company m proposes the transaction described below in company m will issue a newly created series of stock stock c stock c will have the same dividend and liquidation rights as stock a and accordingly will have the same fair_market_value stock c does not have the esop preference dividend rights that stock b has and thus will not qualify as defined in sec_409 authorized to participate in for one share of stock c shareholders of stock a will be an exchange of one share of stock a an employer_security as se ewes to the esop will be consummated in the following manner trust x will then purchase stock c from the shareholders exchange of stock a for stock c and the subsequent sale of stock c tender of stock a to company m by the shareholder will constitute an irrevocable direction by such shareholder to company m to tender to trust x by such shareholder in the exchange receive a cash payment from trust x equal to the cash_value of the shares of stock c tendered to trust x by company m on behalf of the shareholder by a cash contribution by company m to trust x sec_404 of the code the cash payment from trust x will be funded in accordance with on such shareholder's behalf stock c received the shareholder will the the the cash contribution will be in addition to company m's contribution to amortize any outstanding loans used to purchase stock b_trust x will not borrow any funds in connection with the purchase or enter into any installment_obligation with the selling shareholders assets be invested stock c no time will more than of plan y's at company m will request a ruling under sec_368 and that the recapitalization and exchange of one share of a stock a for one share of stock c will be pursuant to those provisions a nontaxable_exchange based on the information submitted company m requests the following rulings the acquisition of stock c by plan y will not cause the plan to fail to meet the requirements of sec_4975 the plan be designed to invest in qualifying employer_securities that that plan y will not be considered to have failed to meet the requirements of sec_409 or sec_401 merely because it does not provide plan y participants and beneficiaries the right to demand distribution of the plan benefit in the form of stock c held by plan y revproc_99_4 i r b rev_proc section dollar_figure of rev establishes certain procedural requirements governing the issuance of letter rulings provides that the national_office ordinarily will not issue letter rulings on matters involving a plan's qualified status under sec_401 through and sec_4975 of further provides that these matters are generally handled by the key district offices' determination_letter program as provided in revproc_99_6 ruling_request number one and ruling_request number two insofar as it relates to sec_401 i r b involve questions relating to the section dollar_figure proc since fst vage qualified status of the plan we must decline to rule on those matters sec_4975 e of the code defines an employee stock a qualified_stock bonus plan designed to invest ownership plan as primarily in qualifying employer_securities e s defines the term qualifying employer_securities as an employer_security within the meaning of sec_409 of the code section sec_4975 shall not be treated as it meets the requirements of sec_409 of the code also provides that a plan an employee_stock_ownership_plan unless of the code sec_409 of the code provides that a plan meets the a distribution from the plan has the right to demand that his requirements of the subsection if to benefit be distributed in the form of employer_securities or the employer_securities are not readily tradeable on an established market has a right to require that the employer repurchase employer_securities under a fair valuation formula a participant who is entitled if sec_409 of the code defines employer_security as common_stock issued by the employer which is readily tradeable on an established_securities_market provides that if requirement the term employer_securities means common_stock issued by the employer having a combination of voting power and dividend rights equal to or in excess of the class of common_stock having the greatest voting rights and the class of common_stock having the greatest dividend rights no common_stock of the employer meets this sec_409 further since the stock of company m is not readily tradeable on an in excess of the class of common_stock having the established_securities_market employer_securities for purposes of sec_409 would be the common_stock issued by the employer having a combination of voting power and dividend rights equal to or greatest voting rights and the class of common_stock having the greatest dividend rights_stock b constitutes employer_securities for purposes of sec_409 since it was concluded that stock b had the greatest voting rights and the greatest dividend rights was not in existence at the time of this ruling have the same voting and dividend rights as stock b therefore stock c is not an employer_security for purposes of section the service has previously ruled that although stock c stock c does not sec_409 gives employees the right to demand that plan is not an benefits be paid in employer_securities employer_security within the meaning of sec_409 does not apply to stock c therefore in regards to ruling since stock c page request number two have failed to meet the requirements of sec_409 merely because it does not provide plan y participants and beneficiaries the right to demand distribution of the plan benefit in the form of stock c held by plan y we rule that plan y will not be considered to this ruling is based on the assumption that plan x will be as qualified under sec_401 sec_409 and sec_4975 applicable and the related trust will be tax exempt under sec_501 at the time the above transaction takes place of the code this ruling is directed only to the taxpayer that requested sec_6110 provides that it may not be used or cited it by others as precedent a copy of this letter is being sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc
